 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     BANK OF NEW YORK MELLON,
 8                                                         Case No.: 2:16-cv-00383-MMD-NJK
            Plaintiff(s),
 9                                                                        Order
     v.
10                                                                   [Docket No. 159]
     IMAGINATION NORTH LANDSCAPE
11   MAINTENANCE ASSOCIATION, et al.,
12          Defendant(s).
13         Pending before the Court is a motion to be removed from the CM/ECF service list filed by
14 counsel for the trustee of the Alessi & Koenig bankruptcy estate. Docket No. 159. The motion
15 indicates that the trustee will not be participating in this case and that appropriate action may be
16 pursued against Alessi & Koenig. See id. at 2. No legal authority or meaningfully developed
17 argument is provided that such circumstances justify removal of an attorney from the CM/ECF
18 service list. Moreover, there could be advantages to not taking such action, including providing
19 notice and service of future filings through the CM/ECF system. See Fed. R. Civ. P. 55(b)(2) (“If
20 the party against whom a default judgment is sought has appeared personally or by a representative,
21 that party or its representative must be served with written notice of the application [for default
22 judgment] at least 7 days before the hearing”); see also Fed. R. Civ. P. 5(b)(2)(E) (allowing for
23 service through electronic court filing systems). Having been provided no explanation why
24 removal from the CM/ECF list is appropriate, the instant motion is DENIED without prejudice.
25         IT IS SO ORDERED.
26         Dated: August 7, 2019
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
